OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of the offense of attempted murder and punishment was assessed at imprisonment in the Texas Department of Corrections for ten years. Appellant’s conviction was affirmed in a published opinion delivered by the Court of *209Appeals, Burkhalter v. State, 655 S.W.2d 215 (Tex.App. — Corpus Christi [13th] 1982).
It now appears that the decision to grant the appellant’s petition for discretionary review was improvident. Tex.Cr.App.R. 304(k); Art. 44.45(b)(6) and (7), V.A.C.C.P. See Hanna v. State, 632 S.W.2d 151 (Tex.Cr.App.1982).
The appellant’s petition for discretionary review is dismissed.
CLINTON and TEAGUE, JJ., dissent.